IN THE COMMONWEALTH COURT OF PENNSYLVANIA


California Area School District       :
                                      :        No. 1570 C.D. 2018
            v.                        :
                                      :        Argued: May 6, 2019
California Area Education Association :
PSEA/NEA,                             :
                  Appellant           :


BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge


OPINION BY
JUDGE McCULLOUGH                                               FILED: July 10, 2019

               California Area Education Association, PSEA/NEA (Union) appeals from
the August 22, 2018 order of the Court of Common Pleas of Washington County (trial
court) that, upon the Union’s motion for reconsideration, vacated a May 29, 2017
grievance arbitration award and remanded the matter to the arbitrator for further
proceedings.


                             Facts and Procedural History
               The Union is the exclusive representative of a collective bargaining unit
of professional employees of the California Area School District (District). (2014-
2019 Collective Bargaining Agreement (CBA) between the District and the Union at
Art. I, Reproduced Record (R.R.) at 242a.) Before the start of the 2016/17 school year,
the District decided to eliminate two specialist positions, including a full-time high
school librarian and a half-time elementary school art teacher. (Arbitration Award at
3, 8.) On August 30, 2016, the Union filed a grievance alleging that the District’s
elimination of the two specialist positions violated Article IX of the CBA. Id. Article
IX.A of the CBA, titled “Specialists,” and sub-titled “Minimum,” provides that the
District and the Union “recognize[] the fact that an adequate number of competent
specialists is essential to the operation of an effective education program.” (CBA at
Art. IX.A.) After the initial steps of the grievance procedure failed to resolve the
grievance, the matter proceeded to arbitration and an arbitration hearing was conducted
on March 15, 2017.


                              A. The Arbitration Award
             At arbitration, the District took the position that (1) the CBA does not
require a specific number of specialists; (2) the duties of the specialist positions that
were eliminated were reassigned to other members of the staff for the school year; and
(3) there was no violation of the CBA. (Arbitration Award at 5.) In contrast, the Union
took the position that (1) the District violated Article IX of the CBA because “the
elimination of the two positions resulted in a not ‘adequate number of specialists’” as
required by the CBA; and (2) the District was no longer offering an effective
educational program for its students because the two specialists were eliminated. Id.
(quoting CBA at Art. IX.A.)
             In his award, the arbitrator found that during the 2015/16 school year, a
full-time high school librarian and half-time elementary school art teacher retired.
(Arbitration Award at 6.) Thereafter, the District decided that, rather than hire new
teachers to replace the retired employees, it could parcel out the duties of the art teacher
and librarian to the remaining staff. Id. Thus, instead of hiring replacements for the
retired employees, the District filled the vacancies by reassignment of existing teachers.
Id. “This resulted in a two employee reduction in the District, without a reduction in
force or layoff situation occurring,” meaning that “the staffing level was decreased
through attrition.” Id. The arbitrator noted that the specialist reduction occurred due
to economic conditions. Id. at 7.
                                             2
              The arbitrator concluded that, although the CBA does not require a
specific or enumerated number of specialists, “the CBA and the Pennsylvania School
Code[1] clearly identified that a reduction in force (RIF) cannot effect [sic] or reduce
the learning methods or opportunities to the arts or other services such as library
services[,] which would be provide[d] by the ‘specialists.’” Id. at 6. The arbitrator
found that after the full-time high school librarian and half-time elementary art
positions were eliminated, art instruction in the elementary school was conducted by
regular elementary classroom teachers, but that students were no longer “able to use
the library every day in the afternoon, as they had in prior school years,” and that the
high school “library was only staffed by [a] librarian for one period, the last period, of
every school day.” Id. at 3.
              With regard to the elimination of the art teacher position, the arbitrator
determined that since elementary school art was still being taught by “assigned grade
regular elementary teachers within the District, [t]hese regularly assigned elementary
teachers may or may not be accomplishing the art objectives of prior years as taught
by the specialist then on staff.” Id. at 7. The arbitrator noted that the regular elementary
teachers “may or may not [have been] certified in elementary art.” Id. The arbitrator
decided that “even though the reduction of the one-half time [a]rt [p]osition did make
some hardships and deficiencies in the [a]rt [e]ducation in the elementary school, the
reassignment of those duties” to regular full-time elementary school teachers appeared
to “meet the needs of the students and, therefore, the requirements of the [CBA] for
staffing.” Id. at 8. The arbitrator clarified that his opinion assumed that an art
certification is not a statutory requirement for teaching art to elementary school
students, but that, if such a certification is required, the requirement was not being



       1
        Presumably, the arbitrator was referring to the Public School Code of 1949 (School Code),
Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§1-XXX-XX-XXXX.
                                               3
satisfied. Id. at 8-9. However, the arbitrator noted there was no testimony presented
at the hearing that such a certification is required. Id. at 9.
             Regarding the elimination of the librarian position, the arbitrator
determined that “[t]he unrefuted testimony of the [Union]’s witnesses was that the
elimination of the high school library position did result in a significant reduction in
the number of books being checked out and utilization of the library itself.” Id. at 7.
The arbitrator explained that “[t]he testimony was that last year in the time period from
September through March, there were over 700 books checked out,” but that in the
same time period for the 2016/17 school year, only 9 books were checked out. Id. The
arbitrator concluded this was “a significant reduction in the usage of the facility.” Id.
The arbitrator also observed that the library was only open and staffed for one period
per day. Id. Additionally, he found that in previous years the library developed an
Individual Education Plan (IEP) for gifted students, but noted that it was the opinion
of the librarian witness that the needs of the gifted students were currently not being
met by reassigning the IEP plan development. Id. at 8. The arbitrator also found that
the high school librarian previously taught a journalism class for gifted students, which
was no longer being offered. Id. The arbitrator determined, however, that in prior
years the librarian had performed ancillary duties, such as supervising the yearbook,
and that these duties had been reassigned to other staff members. Id.
             Ultimately, the arbitrator concluded that “the [l]ibrary [f]acility and the
needs of the student population [were] not being met by the current reduction of the
full-time [l]ibrarian position,” and that “the needs of the students [were] not being met
by reassignment of some of the duties previously performed by the [l]ibrarian or the
elimination of some of the other classes or duties that were previously performed by
the [l]ibrarian.” Id. He also determined that the staff reduction had materially affected
the students’ needs, that “the current staffing level [did] not meet the specialist
requirements of the CBA,” and that, therefore, the “current staffing scenario of the
                                             4
[l]ibrarian position [did] not satisfy [the] adequate number of competent specialists
requirements” of the CBA. Id. at 9. Accordingly, on May 29, 2017, the arbitrator
issued an award that granted the grievance in part. Id. The arbitrator ordered the re-
establishment of the full-time librarian position, but upheld the elimination of the art
teacher position “provided that there [was] no Elementary Art Certification
requirement in the School Code.” Id.


              B. The Trial Court’s June 25, 2018 Order and Opinion
             The District filed a petition to vacate the arbitration award with the trial
court, arguing that the arbitrator exceeded his jurisdiction and that the arbitration award
was contrary to law and public policy. On June 25, 2018, the trial court issued an
opinion and order vacating the arbitration award and remanding for further
proceedings. (Trial court order, 6/25/18.)
             In its opinion in support of its order, the trial court purportedly relied on
the “essence test” to conclude that the arbitration award was not rationally derived from
the CBA. (Trial court op., 6/25/18, at 5.) The trial court determined that the arbitrator’s
finding “that the CBA did not permit a reduction in the number of specialists to effect
[sic] or reduce learning methods or opportunities” did not logically flow from the CBA.
Id.   Specifically, the trial court noted that the phrase “learning methods and
opportunities” was not defined in the CBA and that the parties did not include any
language in the CBA that indicated the metric for an effective educational program was
an aggregate assessment of the number of learning methods and opportunities provided
by specialists. Id. The trial court also observed that the arbitrator did not cite to any
specific provision of the CBA as the source of the metric he implemented, but merely
made generic references to the CBA and School Code. The trial court concluded that
these unspecified references were legally insufficient and that the arbitrator was
required to indicate which provisions of the CBA he relied upon to enforce a
                                             5
requirement not expressed in Article IX.A of the CBA. Id at 6. The trial court also
held that the arbitrator’s reference to the School Code posed a challenge to its review
because it was unclear upon which article of that law the arbitrator relied. Id. The trial
court determined that an arbitration award is properly vacated where the arbitrator rests
his interpretation on a phrase not contained in the CBA and goes outside the CBA to
make his determination. Id.
             The trial court also found that the arbitrator analyzed the presumed
educational needs of the District’s students, but failed to assess the intent of the parties
when they included Article IX.A in the CBA. Id. at 6-7. The trial court concluded that
in the absence of a finding by the arbitrator “regarding the parties’ intent and the basis
for such finding,” the trial court could not determine if the arbitrator’s discussion of
student needs drew its essence from the CBA. Id. at 7 (emphasis in original).
             Finally, the trial court decided that, although the arbitrator found that the
elimination of both positions was a RIF through attrition, the arbitrator did not discuss
Article XXV of the CBA, which provides, “[r]eductions may occur by attrition or by a
drop in student population, provided that the bargaining unit/student ratio as of
September 1, 1982 is not increased.” Id. (emphasis omitted) (quoting CBA at Art
IX.A.) The trial court noted that the arbitrator did not address the teacher/student ratio
that was mentioned in the CBA and did not give any consideration to the interplay
between Article XXV and Article IX of the CBA. Id. at 8. The trial court explained
that the elimination of the two positions may or may not have violated Article XXV,
but that the arbitrator appeared to have overlooked this provision Id.
             Accordingly, the trial court concluded that the arbitrator incorrectly
construed and applied the CBA. Id. at 9. The trial court decided that because the court
“confined its decision to the four corners of the CBA,” vacating the arbitration award
and remanding for further proceedings was the appropriate remedy. Id. Therefore, the
trial court vacated the order and remanded to the arbitrator, directing him to (1)
                                             6
determine the parties’ intent as expressed in Article IX of the CBA; (2) specifically
identify and cite in any future written decision the portion of the CBA and any outside
sources that he relied upon to determine intent; (3) consider whether Article IX.A of
the CBA should be read in pari materia with Article XXV of the CBA; and, if so, (4)
determine whether the grieved action was permitted or prohibited by a proper
interpretation of Articles IX.A and XXV of the CBA. (Trial court order, 6/25/18.)


                       C. The Arbitrator’s Clarification Letter
             Subsequently, on July 19, 2018, the arbitrator submitted a letter to the trial
court in response to the trial court’s remand order. (R.R. at 93a.) The arbitrator initially
noted that throughout his 40 years as an arbitrator he had been taught the doctrine of
“Functus Officio,” meaning that a labor arbitration award is complete when issued, and
that although the trial court had vacated his award, “[r]emands in labor do not occur
with a final order.” Id.
             In his letter, the arbitrator reiterated many of the findings from the
arbitration award. Additionally, the arbitrator noted that his decision was based on
testimony offered during the approximately two-hour hearing and on post-hearing
briefs, and that the District’s brief only responded to the allegation of violations of
Articles I and IX of the CBA. (R.R. at 96a.) He stated that he considered all factors
that were discussed in the testimony, but that “[t]here was no testimony or argument
presented concerning the intent of the [p]arties in negotiating sessions or any
negotiations leading to” the current CBA or the intent behind specific language of the
CBA. Id. He explained that the CBA’s clear and unambiguous language was used to
determine the award within the four corners of the CBA. (R.R. at 97a.)
             Further, the arbitrator noted that the parties negotiated Article IX.A of the
CBA, but that there was no discussion, testimony, or arguments as to what led to the
specific language in Article IX.A. Id. While the parties did not define an exact number
                                             7
of specialists in the CBA, the arbitrator explained that he relied on the Union’s
testimony that the District previously employed a significant number of competent
specialists, including the librarian position, to conclude that regardless of the total
number of specialists, the elimination of the librarian position resulted in there being
one less competent specialist. (R.R. at 97a-98a.) The arbitrator expounded that his
award logically flowed from the CBA because an adequate number of specialists—
specifically librarians—were no longer “available for the students and an effective
educational program.” (R.R. at 98a.) He found that this was supported by the District’s
own records of library book usage. Id.
             Moreover, the arbitrator pointed out that he did not discuss Article XXV
of the CBA because it was not raised by either party and the District did not claim the
reduction in personnel resulted from a decline in population or enrollment, which
would trigger Article XXV. Id. He explained that he confined his award to the
arguments and positions made by the parties and did not cite provisions of the CBA
that were not discussed by the parties. (R.R. at 99a.) In any event, the arbitrator noted
that Article XXV would not have applied because none of the factual scenarios
contemplated by Article XXV had occurred. Id. The arbitrator concluded that he
hoped his comments gave insight into his thought process in developing the award and
that he believed he had complied with the order of the trial court. (R.R. at 100a.)


             D. The Trial Court’s August 22, 2018 Order and Opinion
             On July 23, 2018, the Union filed a motion for reconsideration of the trial
court’s June 25, 2018 order, urging the trial court to reconsider its earlier order and to
confirm the May 29, 2017 arbitration award, based on the letter submitted by the
arbitrator in response to the trial court’s remand order. On July 26, 2018, the trial court
granted the Union’s motion for reconsideration and issued a briefing and argument


                                            8
schedule.2 (R.R. at 122a.) On August 22, 2018, the trial court again issued an opinion
and order vacating the arbitration award and remanding for further proceedings. (Trial
court order, 8/22/18.)
              In the memorandum opinion in support of its August 22, 2018 order, the
trial court first summarized its concerns with the arbitration award that were previously
discussed in its June 25, 2018 opinion. The trial court explained that after it vacated
the award and remanded to the arbitrator to conduct further proceedings addressing the
trial court’s concerns, the arbitrator failed to follow its instructions. In particular, the
trial court found that the arbitrator’s clarification letter was not helpful and did not
eliminate the trial court’s concerns. (Trial court op., 8/22/18, at 6.) The trial court
determined that the arbitration award and clarification letter failed to “consistently
articulate and apply [the arbitrator’s] interpretation of the CBA” and that the arbitrator
did not support his conclusion that the elimination of the library position resulted in
one less competent specialist with citations “to any express provision found within the
four corners of the parties’ CBA.”            Id.    The trial court found the arbitrator’s
interpretation of Article IX.A inconsistent because, if the elimination of the librarian
position violated Article IX.A, “then the elimination of a part-time art position also
offend[ed] the CBA,” but that the arbitrator “did not so find.” Id.
              The trial court held that the essence test does not permit an arbitrator, “no
matter how skilled or experienced, to change his interpretation of the parties’ bargained
for language based upon the equities of the circumstance” and that while the award and
letter adequately expressed the equities the arbitrator considered, “they did not explain
how his decision squares with the parties[’] CBA and an interpretation that logically
flows from it.” Id. at 7-8. The trial court also faulted the arbitrator again for failing to


       2
          On July 23, 2018, the Union appealed the trial court’s June 25, 2018 order to this Court.
After the trial court granted the Union’s motion for reconsideration, this Court struck the Union’s
notice of appeal.
                                                9
identify the provision of the School Code “or the other portions of the ‘four corners of
the CBA’ upon which he relied” and stated that the letter did not assist the trial court
in determining whether the arbitration award “logically flow[ed] from the CBA or
[was] properly based upon an outside source of law.” Id. The trial court also found
that the arbitrator’s conclusion that Article XXV of the CBA did not apply to the
dispute was inexplicable, given that Article XXV dealt with reductions occurring by
attrition and the arbitrator specifically found that the District eliminated the two
positions due to attrition. Id. at 9. The trial court reiterated that the arbitration award
did not address the teacher/student ratio expressly agreed to in Article XXV and did
not consider the interplay between Articles XXV and IX.A. Id.
             Finally, the trial court concluded that the arbitrator “refused to carry out
[the trial] court’s order of remand.” Id. at 10. It stated that although it was “neither
hostile to nor distrustful of [the arbitrator’s] independence and judgment,” the trial
court “must properly perform its review function.” Id. The trial court issued an order
identical to its June 25, 2018 order. Again, the trial court vacated the arbitration award
and remanded the matter to the arbitrator, directing him to (1) determine the parties’
intent as expressed in Article IX of the CBA; (2) specifically identify and cite in any
future written decision the portion of the CBA and any outside sources that he relied
upon to determine intent; (3) consider whether Article IX.A of the CBA should be read
in pari materia with Article XXV of the CBA; and if so, (4) determine whether the
grieved action was permitted or prohibited by a proper interpretation of Articles IX.A
and XXV of the CBA. Id. (Trial court order, 8/22/18.)




                                       Discussion
             On appeal, the Union argues that (1) the arbitration award satisfies the
essence test and the trial court failed to properly apply the essence test; (2) the trial
                                            10
court’s order remanding the matter to the arbitrator after vacating the award was a legal
nullity and, therefore, a final appealable order; and (3) the trial court’s order is, at the
very least, appealable as a collateral order.
               Initially, we note that grievance awards are reviewed under the deferential
essence test, which requires an award to be confirmed if (1) the issue as properly
defined is within the terms of the agreement; and (2) the award can be rationally derived
from the agreement. Fraternal Order of Transit Police v. Southeastern Pennsylvania
Transportation Authority, 114 A.3d 893, 898 (Pa. Cmwlth. 2015). A reviewing court
will not second-guess the arbitrator’s fact-finding or interpretation as long as the
arbitrator has arguably construed or applied the CBA. Id. Indeed, this Court will only
vacate an arbitrator’s award under the essence test “where the award indisputably and
genuinely is without foundation in, or fails to logically flow from, the collective
bargaining agreement.” Slippery Rock University of Pennsylvania, Pennsylvania State
System of Higher Education v. Association of Pennsylvania State College & University
Faculty, 71 A.3d 353, 358 (Pa. Cmwlth. 2013).

              A. Whether the Trial Court’s August 22, 2018 Order was a
                              Final Appealable Order

               We first address whether the trial court’s order was a final appealable
order. The Union argues that, in the context of public-sector labor arbitration, vacatur
of an arbitration award is a final appealable order because it sets aside the award,
thereby ending the dispute and clearing the way for further appeal, and deprives the
parties of the result of their agreed-to method of dispute resolution. The Union asserts
that under the essence test and the Pennsylvania Public Employe Relations Act
(PERA),3 a court is not permitted to remand a matter to the arbitrator for the reasons


      3
          Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§1101.101-1101.2301.

                                                11
discussed by the trial court. Because the remand order was not permitted under the
deferential essence test, the Union maintains that it was an ultra vires act that was a
legal nullity and, therefore, the vacatur was a final order. The Union claims that by
requiring the arbitrator to use a form of citation in his award, ordering the arbitrator to
address a separate CBA provision, and directing the arbitrator to engage in specific
reasoning about how several CBA provisions interact, the trial court encroached upon
the arbitration process and eroded the essence test. In support of its argument, the
Union relies on the New Jersey Supreme Court case of Tretina Printing, Inc. v.
Fitzpatrick & Associates, Inc., 640 A.2d 788, 795 (N.J. 1994), which concluded that
ambiguities in how an arbitrator calculated an award did not provide a basis for
resubmitting the award to the arbitrator for clarification.
              In contrast, the District argues that the trial court’s remand order precludes
a determination that it was final and subject to appeal. The District contends that the
trial court was permitted to remand the matter to obtain fundamental information
necessary to determine whether the arbitration award drew its essence from the CBA.
The District cites to Municipal Employees Organization of Penn Hills v. Municipality
of Penn Hills (Pa. Cmwlth., No. 538 C.D. 2011, filed December 22, 2011) (Penn Hills
I),4 as an example of a case where a party appealed to this Court, following the court
of common pleas’ remand to an arbitrator, and we quashed the appeal because it was
interlocutory. The District maintains that just as we quashed the appeal in Penn Hills
I, we should quash the appeal, here, because the trial court’s remand order was
interlocutory.
              The District also asserts that the Union has waived its argument that the
arbitrator’s remand order was an ultra vires act because it was not raised by the Union


       4
          Pursuant to this Court’s Internal Operating Procedures, an unreported opinion of the Court
filed after January 15, 2008, may be cited for its persuasive value. 210 Pa. Code §69.414(a).

                                                12
before the trial court. The District further argues that even if we address the Union’s
ultra vires argument, it must fail because, pursuant to section 706 of the Judicial Code,
42 Pa.C.S. §706, a court sitting in an appellate capacity, such as the trial court in this
instance, is permitted to remand a matter for further proceedings. The District claims
that this Court has consistently exercised and/or recognized the right to vacate an
arbitration award and remand to the arbitrator as an available option when reviewing
an appeal from a labor arbitration award. Additionally, the District asserts that the trial
court’s remand order was permitted under section 7314 of the Uniform Arbitration Act
(UAA), 42 Pa.C.S. §7314, which allows a court to “order a rehearing before the
arbitrators who made the award” when the court vacates the order.
             Initially, we conclude that the District has not waived the issue of whether
the trial court’s remand order was an ultra vires act. As argued by the Union, its ultra
vires argument is essentially the same as its argument that the trial court failed to
properly apply the essence test, which it raised in its motion for reconsideration before
the trial court. We agree and, therefore, decline to find waiver.
             It does not appear that this Court has previously addressed the precise
question of whether a court of common pleas, when reviewing an arbitration award,
may remand to an arbitrator so that the arbitrator can better explain his reasoning and
interpretation of a CBA and address specific sections of the CBA. On occasion, this
Court has remanded matters to labor arbitrators with further instructions, or upheld trial
court orders doing the same. See, e.g., Municipal Employees Organization of Penn
Hills v. Municipality of Penn Hills, 92 A.3d 865 (Pa. Cmwlth. 2014) (Penn Hills II)
(upholding trial court order appointing new arbitrator and instructing new arbitrator to
focus its hearing solely on findings and issues not decided by the previous arbitrator);
Pennsylvania Turnpike Commission v. Teamsters Local Union, 45 A.3d 1159, 1167-
68 (Pa. Cmwlth. 2012) (vacating arbitration award which concluded that the matter
was untimely submitted to arbitration, and remanding to arbitrator to decide merits of
                                            13
the case); Fire Fighters Local No. 60 of International Association of Firefighters, AFL-
CIO v. City of Scranton, 937 A.2d 600, 606-07 (Pa. Cmwlth. 2007) (concluding the
arbitrator violated due process by not permitting a union to introduce evidence
regarding the origin of the practice at issue and remanding to the arbitrator with
instructions to permit parties to introduce evidence); Slippery Rock University of
Pennsylvania of State System of Higher Education v. Association of Pennsylvania State
College and University Faculties, 916 A.2d 736, 742-43 (Pa. Cmwlth. 2007)
(concluding that the arbitrator applied incorrect burden of proof in a proceeding
challenging the denial of tenure and vacating and remanding award with instructions
to the arbitrator to apply the correct burden of proof). However, in none of these cases
did the reviewing court order the arbitrator to better clarify his award by discussing
particular evidence and sections of the CBA, as occurred here.
             The District relies on section 706 of the Judicial Code and section 7314 of
the UAA in support of its position that the trial court was permitted to remand the
matter to the arbitrator. While both statutes permit remands, see section 706 of the
Judicial Code, 42 Pa.C.S. §706 (permitting appellate courts to remand matters); section
7314(c) of the UAA, 42 Pa.C.S. §7314(c) (“If the award is vacated . . . the court may
order a rehearing before the arbitrators who made the award”), neither statute addresses
the authority to remand matters under the deferential essence test. In fact, this Court
has previously concluded that the essence test takes precedence over the UAA where
the two conflict.    See Northern Cambria School District v. Northern Cambria
Education Support Professional Association, PSEA/NEA, 180 A.3d 517, 520 (Pa.
Cmwlth. 2018) (concluding that “only the essence test applies in appeals from public
sector grievance arbitration awards” and that the trial court erred to the extent it relied
on UAA standard of review (emphasis in original)).
             The District also relies on Penn Hills I in support of its argument that the
trial court’s order was interlocutory and, thus, not appealable. In Penn Hills I, the
                                            14
arbitration award granted the grievant employees an additional period of 90 days to
work toward compliance with the CBA’s residency requirements. Id., slip op. at 4.
After the union appealed, the trial court remanded the matter on the grounds the
arbitrator had not yet terminated his proceedings. Id. On appeal, we concluded that
the trial court had correctly remanded the matter, because the arbitrator still needed to
determine whether the employees complied with the residency requirements after the
expiration of the 90-day period. Id. at 7-8. Consequently, because the arbitrator had
not yet completed the proceedings, we concluded the appeal was interlocutory. In
contrast, here, the arbitration award did not leave any outstanding issues to be decided
at a later date.
              Tretina Printing, relied upon by the Union, is more analogous to the
instant case. There, the appellant appealed a lower court decision modifying an
arbitration award to the New Jersey Supreme Court. 640 A.2d at 790. The appellant
argued that the lower court lacked the authority to modify the award. Id. The New
Jersey Supreme Court concluded that, except for very limited circumstances, under the
relevant New Jersey statute a reviewing court lacked the authority to remand to an
arbitrator with instructions to clarify an award, but instead, was only permitted to
correct errors in the award. Id. at 794. Further, the court stated,
              [W]e may remain uncertain about the analysis that led to the
              stated result on one discrete issue . . . but asking an arbitrator
              to explain his or her reasoning works against the very goals
              of arbitration: finality and expedition. Remands for
              reconsideration or further explanation threaten the reliability
              of arbitration awards. Moreover, requiring an arbitrator to
              justify a decision reflects a lack of faith in the arbitration
              process . . . .

Id. at 795. Thus, the court concluded that ambiguities in how the arbitrator calculated
his award “provide[d] no basis for resubmitting the award to the arbitrator for
clarification.” Id. at 796.
                                             15
             Additionally, with regard to reviewing an arbitration award under the
deferential essence test, in Northern Cambria School District this Court stated, “we are
mindful that an arbitrator’s findings of fact are not reviewable on appeal, and as long
as he has arguably construed or applied the collective bargaining agreement, an
appellate court may not second-guess his findings of fact or interpretation.” Id. at 521.
Thus, although we have previously allowed remands to arbitrators in limited situations,
here, the specific issue is whether the remand order, itself, violated the essence test.
This is because, under the essence test, the trial court’s review was limited to
determining whether the issue, as properly defined, was within the terms of the CBA
and whether the arbitration award was rationally derived from the CBA. Fraternal
Order of Transit Police, 114 A.3d at 898.
             When applying the essence test, a reviewing court is authorized to remand
a matter to an arbitrator under only narrow circumstances. See, e.g., Penn Hills II,
Pennsylvania Turnpike Commission. Here, however, the trial court’s remand order,
which essentially instructed the arbitrator to issue a well-reasoned decision by further
addressing certain facts and provisions of the CBA, violated the essence test. In
particular, instead of determining (1) whether the issue, as properly defined, was within
the terms of the CBA; and (2) whether the award could be rationally derived from the
CBA, and either vacating or confirming the award, the trial court remanded the matter
to the arbitrator to consider additional evidence and provisions in the CBA.
             Pursuant to PERA, arbitration of a grievance arising out of the
interpretation of a CBA results in a “binding decision” intended as the “final step” of
the grievance procedure. Section 903 of PERA, 43 P.S. §1101.903. Once the arbitrator
issued his award, here, he relinquished his jurisdiction. Thus, although the trial court
possessed the authority to vacate the award, it could not remand to the arbitrator for the
reasons stated in its order. As the New Jersey Supreme Court concluded in Tretina,
ambiguities in how the arbitrator calculated his award “provide no basis for
                                            16
resubmitting the award to the arbitrator for clarification.” 640 A.2d at 796. Therefore,
because the trial court’s remand order was not permitted under the deferential essence
test, it was an ultra vires act.
              Under Rule 341 of the Rules of Appellate Procedure, “an appeal may be
taken as of right from any final order.” Pa.R.A.P. 341. A final order is an order that
disposes of all claims and all parties. Id. In American Federation of State, County and
Municipal Employees, AFL-CIO, District Council 83 v. State College Area School
District, 516 A.2d 869 (Pa. Cmwlth. 1986), we held that a lower court order vacating
an arbitration award and ordering a de novo hearing was not interlocutory because the
lower court had vacated the award, which rendered the lower court’s order final and,
therefore, appealable. Id. at 870. Similarly here, we conclude that because the trial
court vacated the arbitration award, its order was final. Although the trial court also
remanded the matter, this was not permitted under the deferential essence test because
it eviscerated the finality of the arbitration award. Consequently, because the trial court
vacated the award and its remand order was a legal nullity, the trial court’s order is
final and appealable pursuant to Rule 341 of the Rules of Appellate Procedure. See,
e.g., PPM Atlantic Renewable v. Fayette County Zoning Hearing Board, 81 A.3d 896,
901-902 (Pa. 2013) (holding that because a bond order—issued by the trial court after
it had already issued a final order disposing of the merits—was void ab initio, the trial
court’s order was final and appealable).5


            B. Whether the Arbitration Award Satisfies the Essence Test
              Because we hold that the trial court’s order was appealable, we next
address the Union’s arguments on the merits. The Union argues that the arbitration
award satisfies the essence test and that the trial court failed to properly apply the

       5
        Because we conclude that the trial court’s order was final, it is unnecessary to address the
Union’s alternative argument that the trial court’s order was appealable as a collateral order.
                                                17
essence test. It contends that under the CBA, the arbitrator was authorized to interpret
terms not defined in the CBA. It notes that CBAs often contain terms that are left
undefined and that the purpose of submitting a labor dispute to arbitration is so that the
arbitrator may provide a reasonable interpretation of the undefined terms. The Union
observes that the arbitrator interpreted Article IX.A of the CBA to conclude that the
District must reinstate the librarian specialist position. The Union argues that by
objecting to how the arbitrator reached his conclusion regarding Article IX.A, the trial
court failed to apply the essence test. The Union also asserts that the trial court’s
criticism of the arbitrator’s “generic references” to the CBA and School Code and order
directing the arbitrator to use more specific citations demonstrate that the trial court
second-guessed the arbitrator’s reasoning, which was not permitted under the essence
test.
             Applying the essence test, the Union claims that the arbitrated issue was
clearly within the terms of the CBA because Article IX.A provides that “an adequate
number of competent specialists is essential to the operation of an effective educational
program.” (CBA at Art. IX.A.) The Union also argues that the award was rationally
derived from the CBA because the arbitration award was based on the arbitrator’s
logical interpretation of the word “adequate.” Specifically, the Union contends that the
arbitrator’s interpretation of “adequate” was reasonable because it was based on
testimony that other District teachers could not cover the responsibilities of the library
specialist position and that the elimination of the position had resulted in a reduction
in library book checkouts and a lack of individualized plans for gifted students. Rather
than remand the case to the trial court to properly apply the essence test, the Union
urges this Court to reach the merits of the dispute, apply the essence test, and uphold
the award.
             In contrast, the District argues that because the CBA does not require a
specific number of specialists, the arbitrator went beyond the CBA in evaluating the
                                           18
District’s programs to determine whether they were sufficiently staffed. Because the
arbitration award added to and changed the language of the CBA by requiring the
District to reinstate the librarian specialist position, the District claims the award does
not satisfy the essence test and that the trial court was correct in vacating it. The District
also maintains that the arbitrator based his award on generic references to the CBA and
School Code and, therefore, that the arbitration award went beyond the actual language
of the CBA.
              Under the two-prong approach to judicial review of grievance arbitration
awards, a reviewing court must first “determine if the issue as properly defined is
within the terms of the [CBA]. Second, if the issue is embraced by the agreement, and
thus, appropriately before the arbitrator, the arbitrator’s award will be upheld if the
arbitrator’s interpretation can rationally be derived from” the CBA. Westmoreland
Intermediate Unit # 7 v. Westmoreland Intermediate Unit # 7 Classroom Assistants
Educational Support Personnel Association, PSEA/NEA, 939 A.2d 855, 863 (Pa.
2007). Consequently, “a court will only vacate an arbitrator’s award where the award
indisputably and genuinely is without foundation in, or fails to logically flow from,”
the CBA. Id.
              A reviewing court may not review an award for reasonableness because
that will invite a “reviewing court to substitute its own interpretation of the contract
language for that of the arbitrator.” Id. Thus, “a court should not engage in merits
review of the matter” and “the essence test does not permit an appellate court to intrude
into the domain of the arbitrator and determine whether an award is ‘manifestly
unreasonable.’” Id. As long as the arbitrator has “arguably construed or applied the
[CBA], an appellate court may not second-guess his findings of fact or interpretation.”
Northern Cambria School District, 180 A.3d at 521.                Moreover, “[i]t is well-
established that an arbitrator may fashion a remedy in a particular case that is not
explicitly prescribed in the CBA so long as the remedy furthers the essence of the
                                             19
CBA.” Pennsylvania State System of Higher Education, Lock Haven University v.
Association of Pennsylvania State College and University Faculties, 193 A.3d 486, 495
(Pa. Cmwlth. 2018). An arbitrator enjoys “latitude and flexibility in fashioning a
proper remedy and should not be limited in his or her problem solving to the exact
language” of the CBA. Id.
             However, “[a]n arbitrator is confined to interpretation and application of
the [CBA]; he does not sit to dispense his own brand of industrial justice.”
Westmoreland, 939 A.2d at 862. An arbitrator “may, of course, look for guidance from
many sources, yet his award is legitimate only so long as it draws its essence from
the collective bargaining agreement.” Id. at 863 (emphasis added).
             Although “an arbitrator has broad authority with respect to crafting an
award and remedies, that power is not limitless. An award that changes the language
of a CBA or that adds new or additional provisions to the agreement fails the
essence test.” Lock Haven University, 193 A.3d at 496. (emphasis added). Therefore,
“where the arbitrator’s words exhibit an infidelity to the agreement, courts have no
choice but to refuse enforcement of the award.” Id. Further, regardless of which scope
of review applies, “an arbitrator does not have a roving commission to do what he or
she believes is necessary to put everything right, to construct a ‘better agreement.’”
Marple Township v. Delaware County F.O.P. Lodge 27, 660 A.2d 211, 215 (Pa.
Cmwlth. 1995). Arbitrators must “address the issues submitted within the context of
the positions of the parties and effectuate the relief requested,” but are not permitted to
reform CBAs. Id.
             Initially we note that despite the trial court’s misapplication of the essence
test in remanding the matter to the arbitrator, because this Court applies the same test
in reviewing the arbitration award as the trial court, in the interest of judicial economy
we will apply the essence test ourselves to the arbitration award rather than remand to
the trial court to apply the correct standard of review. See, e.g., State System of Higher
                                            20
Education (Cheyney University) v. State College University Professional Association
(PSEA-NEA), 743 A.2d 405, 413, 416 (Pa. 1999) (After determining the
Commonwealth Court misapplied the essence test in reviewing an arbitration award,
the Supreme Court, itself, applied the essence test to the arbitration award.); Northern
Cambria School District, 180 A.3d at 520-22 (After concluding the Court of Common
Pleas applied the incorrect standard of review, the Commonwealth Court concluded
the arbitration award satisfied the essence test.)
             Here, the provision of the CBA at issue, Article IX.A, which is titled
“Specialists” and sub-titled “Minimum,” provides as follows: “The [District] along
with the [Union] recognizes the fact that an adequate number of competent specialists
is essential to the operation of an effective educational program.” (CBA at Art. IX.A.)
Applying the first prong of the essence test, we conclude that “the issue as properly
defined is within the terms” of the CBA. Westmoreland Intermediate Unit #7, 939
A.2d at 863. The grievance in the instant case involves the District’s elimination of
two specialist positions. Article IX of the CBA is titled “Specialists” and contains sub-
provisions relating to an adequate number of specialists, the amount of time between
specialists’ scheduled classes, attendance, and the salary rate for the IEP Coordinator
specialist position. (CBA at Art. IX.) Accordingly, we conclude that because the
grievance relates to specialists and an article of the CBA specifically addresses
specialist positions, the dispute is properly within the terms of the CBA.
             We next turn to the second prong of the essence test, i.e., whether the
arbitrator’s interpretation can be “rationally derived from” the CBA. Westmoreland
Intermediate Unit #7, 939 A.2d at 863. The arbitrator acknowledged that “the CBA
does not require a specific or enumerated number of ‘specialists.’” (Arbitration Award
at 6.) Yet, the arbitrator concluded that “the CBA and [] School Code clearly identified
that a reduction in force (RIF) cannot effect [sic] or reduce the learning methods or
opportunities to the arts or other services such as library services which would be
                                            21
provide [sic] by the ‘specialists.’” Id. The arbitrator found that because the elimination
of the librarian position resulted in a reduction in the number of books being checked
out, gifted students no longer receiving the same level of IEP plan development, and
the elimination of a journalism course for gifted students, the needs of the library
facility and the student population were “not being met by the current reduction of the
full-time [l]ibrarian [p]osition.” Id. at 7-8. The arbitrator also noted that the needs of
the students were “not being met by reassignment of some of the duties previously
performed by the [l]ibrarian or the elimination of some of the other classes or duties
that were previously performed by the [l]ibrarian.” Id. at 8. Thus, the arbitrator ordered
the reinstatement of the librarian position.
              We conclude that the arbitration award is not rationally derived from the
language of the CBA. First, as the arbitrator admitted, there is no language in the CBA
mandating that the District employ a minimum number of specialists. However, the
arbitrator inexplicably concluded that a reduction in force cannot affect or reduce the
learning methods or opportunities for library services. The arbitrator did not provide
any support for this broad assertion, other than a vague reference to the CBA and
School Code.
              Article IX.A of the CBA merely states that the parties “recognize” that an
adequate number of specialists is essential for an effective education program. The
dictionary definition of “recognize” is to “admit the fact, truth, or validity of”; to “recall
knowledge of: make out as or perceive to be something previously known”; or to “take
notice of [such] as to admit the fact or existence of.”           WEBSTER’S THIRD NEW
INTERNATIONAL DICTIONARY 1896 (1986). The use of the word “recognize” indicates
that the employment of an adequate number of specialists is aspirational, rather than
dictatorial. Article IX.A does not mandate that the District employ a minimum number
of specialists, but only suggests that the parties have an understanding that specialists
are important to the District’s overall education program. Accordingly, based on the
                                             22
use of the word “recognize” in Article IX.A and lack of any language in the CBA
specifying the requisite number of specialists or a metric for determining the requisite
number of specialists, we are unable to conclude that the arbitration award was
rationally derived from the language of the CBA.
             Given the lack of any language in Article IX.A requiring the District to
employ a certain number of specialists or establishing a measurable standard to
determine whether the number of specialists was adequate, the arbitrator effectively
added new language to the CBA when he construed Article IX.A to conclude that the
elimination of the librarian specialist position violated the CBA. However, under the
essence test, an arbitrator may not add additional provisions to a CBA. See Lock Haven
University, 193 A.3d at 496. Because the arbitration award exhibited an infidelity to
the actual language of the CBA and attempted to “reform” the CBA by adding new
language not contained within the CBA, the award fails to “logically flow” from the
CBA. Consequently, we conclude the award does not satisfy the essence test.


                                      Conclusion
             Because the trial court was not permitted to remand this matter to the
arbitrator for the reasons stated in its order and opinion, we reverse the trial court’s
order to the extent it ordered a remand. However, because the arbitration award fails
the essence test, we affirm the trial court’s order, albeit on different grounds, to the
extent the trial court vacated the arbitration award.




                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge




                                           23
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


California Area School District       :
                                      :      No. 1570 C.D. 2018
            v.                        :
                                      :
California Area Education Association :
PSEA/NEA,                             :
                  Appellant           :


                                      ORDER


             AND NOW, this 10th day of July, 2019, the August 22, 2018 order of
the Court of Common Pleas of Washington County (trial court) is reversed to the
extent it remanded the matter to the arbitrator for further proceedings. However, the
August 22, 2018 order of the trial court is affirmed to the extent it vacated the
arbitration award.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge